Case 3:20-cr-00042-GMG-RWT Document 46 Filed 02/08/21 Page 1 of 14 PageID #: 346




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                       NORTHERN DISTRICT OF WEST VIRGINIA
                                   MARTINSBURG

  UNITED STATES OF AMERICA,


  v.                                                             Criminal Action No. 3:20-CR-42
                                                                 (GROH)

  TIMOTHY JOHN WATSON,

                        Defendant.

              UNITED STATES’ RESPONSE IN OPPOSITION TO
   DEFENDANT’S MOTION FOR REVOCATION OR AMENDMENT OF DETENTION
                               ORDER

         Comes now the United States of America and William J. Powell, United States Attorney

  for the Northern District of West Virginia, by Jarod J. Douglas, Assistant United States Attorney

  for said District, and respond in opposition to the defendant’s Motion for Revocation or

  Amendment of Detention Order [Doc. 45], filed February 4, 2021, asking this Court to revoke or

  amend the Detention Order [Doc. 32], entered November 23, 2020.

                                I.       BACKGROUND

  A.     Detention Hearing

         On November 17, 2020, a Federal grand jury sitting in Martinsburg returned the instant

  Indictment [Doc. 23], charging the defendant with the possession and transfer of machinegun

  conversion devices, also known as “drop in auto sears,” and the possession of a firearm silencer.

         On November 17, 2020, following the return of the Indictment, U.S. Magistrate Judge

  Robert W. Trumble conducted a two-and-a-half hour-long detention hearing [Doc. 27]. The

  Court heard testimony from the FBI case agent, who presented several photographs of items seized

  from the defendant on the day of his arrest and a video of an ATF examiner test-firing a semi-
                                                 1
Case 3:20-cr-00042-GMG-RWT Document 46 Filed 02/08/21 Page 2 of 14 PageID #: 347




  automatic weapon without and with the auto sear the defendant had manufactured. The Court

  also heard a lengthy proffer from defense counsel as well as the testimony of each of the

  defendant’s parents [Doc. 29].      The Court also heard argument from counsel, including an

  approximately 45-minute long argument from defense counsel.

  B.     Detention Order

         On November 23, 2020, U.S. Magistrate Judge Trumble entered the subject Detention

  Order [Doc. 32], directing that the defendant be detained pending trial. The Court based its

  decision on a finding that clear and convincing evidence had been presented that the defendant is

  a danger to the community and that no bond conditions could be set to ensure the safety of the

  community. The Court provided a thorough and detailed explanation of the not fewer than eight

  reasons in support of this decision. 1

         First, the Court found that “Defendant’s business of selling and manufacturing ‘portable

  wall hangers’ caters to members of an extremist political movement referred to as ‘Boogaloo,’”

  noting evidence that “[h]is business website encourages the use of false names and ten percent of

  all his business proceeds for March 2020 were donated directly to a GoFundMe page, ‘Justice for

  Duncan Lemp,’ a known martyr for the Boogaloo movement.” ([Doc. 32] at ¶ 3).

         Second, the Court found that “[t]hese ‘portable wall hangers’ are used to modify semi-

  automatic assault rifles into fully automatic machine guns.” In this regard, the Court emphasized

  that “one of his clients shot and killed a federal guard [and] [a]nother of his clients believed he

  was supplying international terrorists with these ‘portable wall hangers’ when arrested by federal



  1
    Though not directly related to the danger to the community finding, this Court also found that
  “[t]he weight of evidence against the defendant is strong and if convicted, he is subject to lengthy
  period of incarceration.” ([Doc. 32] at ¶ 2).
                                                  2
Case 3:20-cr-00042-GMG-RWT Document 46 Filed 02/08/21 Page 3 of 14 PageID #: 348




  agents.” Finally, the Court noted that “Defendant has over 800 clients in 50 states.” ([Doc. 32]

  at ¶ 4).

             Third, the Court found significant evidence of statements the defendant had made because

  he was “disgruntled with the IRS because he could not pay his taxes with cash during COVID.”

  Specifically, the Court noted that “Special Agent McNeal testified that there were recordings on

  electronic devices seized during the investigation where the Defendant states, ‘Those people need

  to [f***ing] die’ and ‘Before COVID-19 ends, the world might call me a crazed gun man.’ The

  Court also noted that “Special Agent McNeal testified in relation to the IRS incident, that

  Defendant told his girlfriend, that he was going to ‘kill ‘em,’ ‘blow up the building,’ and/or ‘deface

  federal property.’” ([Doc. 32] at ¶ 5).

             Fourth, in response to the defendant’s character references, the Court stated its “concern”

  that “Defendant has changed over the years and his propensity for violence has escalated as is

  evidenced by his statements.” In this regard, the Court noted that “Special Agent McNeal

  obtained his girlfriend’s journal, where she wrote, ‘What happened to the Tim I used to know and

  what Tim will I get today.’” Similarly, the Court noted evidence that “Defendant told his

  girlfriend that if anyone came to his door for arrest or search warrant [meaning law enforcement],

  it would not be pretty.” ([Doc. 32] at ¶ 8).

             Fifth, the Court emphasized that, at the time of the defendant’s arrest, he “had a loaded

  gun, three loaded magazines with hollow point bullets, and a knife on his person.” The Court also

  noted that a search of the defendant’s residence “revealed two loaded hand guns on his nightstand,

  a loaded rifle beside his bed, and another rifle fitted with a silencer in his bedroom.” ([Doc. 32]

  at ¶ 9).


                                                      3
Case 3:20-cr-00042-GMG-RWT Document 46 Filed 02/08/21 Page 4 of 14 PageID #: 349




          Sixth, the Court found significant that, at the time of the defendant’s arrest, he “asserted

  that he was being kidnapped and continued to assert the same in recorded phone calls to his parents

  from the jail.” ([Doc. 32] at ¶ 10).

          Seventh, the Court found noteworthy that, following his arrest, the defendant “asked his

  parents to get in touch with his girlfriend because he needed to marry her immediately.” ([Doc.

  32] at ¶ 10).

          Eighth, the Court found that the defendant’s “actions and behaviors” were indicative of

  someone who “attempts to circumvent rules/laws[.]”           Therefore, the Court found that the

  defendant is not “a good candidate for release under terms and conditions set by this Court.”

  ([Doc. 32] at ¶ 11).

  C.      Defendant’s Motion for Reconsideration

          On January 18, 2021, nearly two months following the entry of the Detention Order, the

  defendant filed a motion [Doc. 41], asking U.S. Magistrate Judge Trumble to reconsider the

  detention decision. The defendant presented four grounds for reconsideration, all based in a

  theory of “new evidence,” namely: (1) Dr. Sara Boyd, a retained clinical psychologist, issued a

  report on January 12, 2021, opining that the defendant is “a relatively low risk of violent re-

  offense”; (2) Emily Cross “has offered clarification of the Government’s evidence and has

  indicated that she does not believe [the defendant] is a violent person”; (3) three friends of the

  defendant “can all testify that [the defendant] never acted in a violent manner in their presence and

  never advocated for violence or threatened violence”; and (4) “the conditions at the Eastern

  Regional Jail put his health and safety and risk and deny him the opportunity to fully participate

  and assist counsel in preparation of a defense.”


                                                     4
Case 3:20-cr-00042-GMG-RWT Document 46 Filed 02/08/21 Page 5 of 14 PageID #: 350




          On January 27, 2021, U.S. Magistrate Judge Trumble entered an Order Granting in Part

  and Denying in Part Defendant’s Motion for Reconsideration of Detention Order [Doc. 43].

  Specifically, the Court found that “the only new evidence that was not known to the movant at the

  time of the hearing was Dr. Boyd’s report,” thus granting the motion in this regard. Id. at 1.

  However, the Court found that Dr. Boyd’s report did not “change [its] position expressed in its

  previous detention order that defendant is a danger to the community and that no further hearing

  is necessary,” thus denying the motion. Id. at 2.

  D.      Defendant’s Motion for Revocation or Amendment

          On February 4, 2021, approximately 10 weeks following the entry of the Detention Order,

  the defendant filed the instant motion [Doc. 45], asking this Court to revoke or amend the

  Detention Order to release him because he is not a danger to the community.

                          II.       APPLICABLE STANDARD

          Title 18, United States Code, § 3142(g) provides the specific factors that are to be

  considered to determine whether there are conditions of release that will reasonably assure the

  appearance of the person as required and the safety of any other person and the community. Those

  factors are:

       1. The nature and circumstances of the offense charged, including whether the offense is a

          crime of violence, a violation of section 1591, a Federal crime of terrorism, or involves a

          minor victim or a controlled substance, firearm, explosive, or destructive device;

       2. The weight of the evidence against the person;




                                                   5
Case 3:20-cr-00042-GMG-RWT Document 46 Filed 02/08/21 Page 6 of 14 PageID #: 351




       3. The history and characteristics of the person, including but not limited to community ties,

           employment, criminal history, record of court appearance or whether the person was on

           probation or parole at the time the current offense was committed; and

       4. The seriousness of the danger to any person or the community that would be posed by the

           person’s release.

           Title 18, United States Code, § 3142(b) authorizes the “a court having original jurisdiction

  over the offense” to revoke or amend a detention order based on a de novo review. United States

  v. Clark, 865 F.2d 1433, 1436 (4th Cir. 1989). However, the Court need not hold a second

  detention hearing. See United States v. Toler, 684 F.Supp. 436, 437 (S.D.W.Va. 1988) (Haden,

  C.J.).

                                  III.       ARGUMENT

           The defendant presents two primary grounds for revocation and amendment of the

  Detention Order, namely: (1) conditions of release can reasonably assure the Court that the

  defendant is not a danger to the community considering the § 3142(g) factors, and (2) detention

  hampers his ability to assist in the preparation of his defense due to the COVID-19 pandemic. For

  the reasons outlined below, neither of these bases alone, nor in combination, warrant revocation

  or amendment of the Detention Order.

  A.       Section 3142(g) Factors

           As the Magistrate Judge found after a two-and-a-half hour-long detention hearing and

  reviewing the defendant’s motion for reconsideration, the § 3142(g) factors weigh in favor of

  detention on the danger to the community prong.




                                                    6
Case 3:20-cr-00042-GMG-RWT Document 46 Filed 02/08/21 Page 7 of 14 PageID #: 352




         i.      The Nature and Circumstances of the Offense Charged

         The Magistrate Judge made the following findings regarding the nature and circumstances

  of the offense charge:

     •   The defendant was engaged in a business that “cater[ed] to members of an extremist

         political movement,” as evidenced in part by it indication that “ten percent of all his

         business proceeds for March 2020 were donated directly to a GoFundMe page, ‘Justice for

         Duncan Lemp,’ a known martyr for the Boogaloo movement.” ([Doc. 32] at ¶ 3).

     •   “His business website encourages the use of false names . . ..” Id.

     •   The products of this business are “are used to modify semi-automatic assault rifles into

         fully automatic machine guns.” ([Doc. 32] at ¶ 4).

     •   “Defendant has over 800 clients in 50 states.” Id.

     •   One customer “shot and killed a federal guard.” Id.

     •   Another customer “believed he was supplying international terrorists” with the products.

         Id.

         In the instant motion, the defendant states that there is no evidence that he engaged in acts

  of violence nor that he advocated that others engage in acts of violence. The defendant asserts

  that he conducted the business openly. The defendant notes that there is no evidence that the

  customer who shot and killed a federal guard used his product to do so or that he had any

  communications with the customer.

         Evidence that the defendant engaged in acts of violence or advocated that others do so is

  not necessary for detention here. The defendant did not conduct the business openly. His

  website encouraged customers to use false names. This indifference to the real identities of his

                                                  7
Case 3:20-cr-00042-GMG-RWT Document 46 Filed 02/08/21 Page 8 of 14 PageID #: 353




  customers, the sheer number of customers, and the true purpose of the product being sold combined

  to present a serious danger to the community. Therefore, the nature and circumstances of the

  offense weigh in favor of detention.

         ii.     The Weight of the Evidence against the Person

         The evidence against the defendant includes the following, as outlined in the Criminal

  Complaint [Doc. 1], the Indictment [Doc. 23], and the government’s Detention Hearing exhibits

  [Docs. 29-1 through 29-5]:

     •   Screenshots of the defendant’s website.

     •   Email messages between the defendant and his customers.

     •   Instagram messages between the defendant and his customers.

     •   A controlled purchased of drop in auto sears from the defendant.

     •   Drop in auto sears and the 3D-printers used to manufacture them, seized from the

         defendant’s residence.

     •   Expert opinion from an ATF examiner that these products constitute drop in auto sears.

     •   A firearm silencer seized from the defendant’s residence.

     •   Expert opinion from an ATF examiner that this item is a firearm silencer.

         In the instant motion, the defendant addresses the weight of the evidence in two ways.

  First, he argues that these products are not drop in auto sears. Second, he appears to assert his

  First Amendment right to freedom of speech by alleging that his manufacture of these items was

  “a political statement, in [his] view, about the absurdity of some of the gun laws . . ..” ([Doc. 45]

  at 9). The defendant presents no expert support for the first and surely knows, or should be

  advised, that the second is not a defense. Accordingly, the weight of the evidence weighs in favor

                                                   8
Case 3:20-cr-00042-GMG-RWT Document 46 Filed 02/08/21 Page 9 of 14 PageID #: 354




  of detention.

         iii.       The History and Characteristics of the Person

         The Magistrate Judge made the following findings regarding the natured and circumstances

  of the offense charge:

     •   The defendant stated in a recording on an electronic device seized during the investigation

         that certain “people need to [f***ing] die” and that “before COVID-19 ends, the world

         might call me a crazed gun man.” ([Doc. 32] at ¶ 5).

     •   A journal kept by the defendant’s live-in girlfriend quoted the defendant as stating he was

         going to “kill ‘em,” “blow up the building,” and/or “deface federal property.” ([Doc. 32]

         at ¶ 8).

     •   The same journal included a question the girlfriend wrote, “What happened to the Tim I

         used to know and what Tim will I get today.” Id.

     •   The defendant told his girlfriend that, if anyone came to his door for arrest or search warrant

         [meaning law enforcement], “it would not be pretty.” Id.

     •   At the time of the defendant’s arrest, “he had a loaded gun, three loaded magazines with

         hollow point bullets, and a knife on his person.” ([Doc. 32] at ¶ 9).

     •   A search of the defendant’s residence “revealed two loaded hand guns on his nightstand, a

         loaded rifle beside his bed, and another rifle fitted with a silencer in his bedroom.” Id.

     •   At the time of the defendant’s arrest, he “asserted that he was being kidnapped and

         continued to assert the same in recorded phone calls to his parents from the jail.”

     •   Following the defendant’s arrest, he “asked his parents to get in touch with his girlfriend

         because he needed to marry her immediately.” ([Doc. 32] at ¶ 10).

                                                   9
Case 3:20-cr-00042-GMG-RWT Document 46 Filed 02/08/21 Page 10 of 14 PageID #: 355




         In the instant motion, the defendant presents two primary arguments regarding his history

  and characteristics: (1) “the proffer of testimony” of Emily Cross “has materially changed,” and

  (2) “an objective psychological evaluation has determined that [he] is at a low-risk for violence.”

  ([Doc. 45] at 11).

                 1.      Emily Cross

         The defendant asserts that Emily Cross “would testify that she had never seen [him] act

  violently during her relationship with him, but [that he would] often be[] angry and short-tempered

  with her when they argued[,]” and “that she has never heard [him] advocate for violence, that he

  still believed in the Non-Aggression Policy at the time of his arrest, that [he] did not belong to the

  so-called Boogaloo movement, that she did not believe that [he] would be a danger to anyone if

  released on bail, and that she believed [he] would obey all conditions of pre-trial release.” ([Doc.

  45] at 18).

         That Emily Cross would purportedly testify that she does not believe the defendant is a

  violent person is not a “material change” from what was presented at the detention hearing. At

  the outset, any “new” information from Emily Cross should be considered in the context of the

  defendant’s clear intent to be obstructive when he suggested to his parents that he and Emily should

  marry “immediately,” a fact recorded during a jail call to which the FBI agent testified at the

  detention hearing. In any event, the proffered testimony does not change what she wrote in her

  diary prior to any knowledge of a federal investigation or prosecution. The proffered testimony

  does not change her report to law enforcement regarding the defendant’s “it would not be pretty”

  statement. Significantly, the defendant does not proffer that Emily Cross is prepared to retract

  those statements.    Accordingly, the proffered testimony of Emily Cross does not warrant


                                                   10
Case 3:20-cr-00042-GMG-RWT Document 46 Filed 02/08/21 Page 11 of 14 PageID #: 356




  revocation or amendment of this Court’s detention determination.

                 2.      Dr. Boyd’s Report

         As an initial matter, the government notes that Dr. Boyd’s ultimate opinion is that the

  defendant presents a “relatively low risk of violent re-offense.”       However, the government

  believes that “violent re-offense” is a narrower concept than the danger to the community element

  of the Bail Reform Act. In other words, the defendant can (and does) present a danger to the

  community that may not rise to the level of a new a criminal offense.

         Moreover, with all due respect to Dr. Boyd and her qualifications, the government has

  concerns that Dr. Boyd reviewed pertinent cases documents, including the Criminal Complaint,

  the transcript of the detention hearing, and this Court’s Detention Order, but still opines that the

  defendant presents a “relatively low risk of violent re-offense.” The concern is based in the fact

  that Dr. Boyd appears to place more than appropriate reliance on the subjective risk assessment

  she conducted of a defendant who is aware that he faces years in federal prison, as compared to

  the objective evidence that existed prior to the defendant becoming aware that he was under federal

  investigation or prosecution. In any event, Dr. Boyd’s report should not receive any more weight

  than the other items of evidence, which the Magistrate Judge appropriately relied on to detain the

  defendant. On balance, Dr. Boyd’s report should not cause this Court to revoke or amend the

  Detention Order.

         iv.     The Nature and Seriousness of the Danger Posed

         The defendant does not address the nature and seriousness of the danger his release would

  pose to the community because, of course, he argues that he does not pose any danger. The

  objective evidence paints a different picture. The defendant is quick to agree that he is a “staunch


                                                  11
Case 3:20-cr-00042-GMG-RWT Document 46 Filed 02/08/21 Page 12 of 14 PageID #: 357




  supporter of Second Amendment rights” and deny that he belongs “to any so-called Boogaloo

  movement and would reject any ideology that is based upon violence.” ([Doc. 45] at 9). But he

  remains silent on his wild claims that law enforcement officers executing a lawfully issued arrest

  warrant (which they showed him) were kidnapping him, claims he made at the time of his arrest

  and days later after an opportunity for reasonable reflection. Moreover, the defendant cannot

  change that fact that a journal kept by his live-in girlfriend quoted him as stating he was going to

  “kill ‘em,” “blow up the building,” and/or “deface federal property.” He also cannot change the

  fact that he told her “if anyone came to his door for arrest or search warrant [meaning law

  enforcement], it would not be pretty.” Based just on these items of uncontroverted evidence, the

  nature and seriousness of the danger the defendant poses if release is grave.

  B.     COVID-19 Pandemic

         Conditions at the Eastern Regional Jail relating to COVID-19 do not bear on this Court’s

  determination that the defendant presents a danger to the community that conditions of release

  cannot alleviate. Accordingly, for this reason alone, this line of argument should be rejected as a

  basis for reconsideration.

         Moreover, while there was an outbreak of COVID-19 at the Eastern Regional Jail in

  December 2020, there are zero active cases at the jail with 280 inmates recovered as of February

  7,   2021   at   3:00   p.m.      See    WV     DHHR      Website,    https://dhhr.wv.gov/COVID-

  19/Pages/Correctional-Facilities.aspx, Feb. 7, 2021. Finally, the complex case schedule, with a

  trial date in April 2021, should alleviate any temporary inconvenience that COVID-19 caused to

  the preparation of his defense. If not, then a motion to continue is the appropriate recourse, not




                                                  12
Case 3:20-cr-00042-GMG-RWT Document 46 Filed 02/08/21 Page 13 of 14 PageID #: 358




  the release of the defendant, whom the § 3142(g) factors weigh heavily in favor of detaining. 2

                                    V.      CONCLUSION

         For the foregoing reasons, the United States respectfully requests that the Court affirm the

  Magistrate Judge’s decision that no condition or combination of conditions or release would assure

  the safety of the community pending trial, without the need for an evidentiary hearing. In

  addition, the United States asks this Court to further find that the ongoing coronavirus pandemic

  does not provide a sufficient basis to alter the conclusion that detention is warranted.

                                                        Respectfully submitted,

                                                        WILLIAM J. POWELL
                                                        UNITED STATES ATTORNEY


                                                 By:    /s/ Jarod J. Douglas
                                                        Jarod J. Douglas
                                                        Assistant U. S. Attorney




  2
    The government does not dispute that the discovery in this case in voluminous. However, the
  defendant’s reference to a two-terabyte hard drive provided by the government recently is a red
  herring. First, the hard drive contains data from the defendant’s own electronic devices that were
  seized from his residence. Second, the government has not completed its assessment of what
  evidence, if any, it will use from the electronic devices, as analysis is ongoing. In this regard, the
  undersigned has promised defense counsel that the government will direct him to any particular
  items the government intends to use, in the near future.
                                                    13
Case 3:20-cr-00042-GMG-RWT Document 46 Filed 02/08/21 Page 14 of 14 PageID #: 359




                                 CERTIFICATE OF SERVICE

         I, Jarod J. Douglas, Assistant United States Attorney for the Northern District of West

  Virginia, hereby certify that on the 8th day of February 2021, the foregoing UNITED STATES’

  RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION FOR REVOCATION OR

  AMENDMENT OF DETENTION ORDER was electronically filed with the Clerk of the Court

  using the CM/ECF system which will send notification of such filing to the following:

                                     Shawn McDermott, Esq.
                              Mills McDermott Criminal Law Center
                                      1800 West King Street
                                     Martinsburg, WV 25401
                                      Counsel for Defendant

                                                     WILLIAM J. POWELL
                                                     UNITED STATES ATTORNEY

                                              By:    /s/Jarod J. Douglas
                                                     Jarod J. Douglas
                                                     Assistant U. S. Attorney




                                                14
